Citation Nr: 1733093	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-02 356	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a meningioma status post-craniotomy and excision, originally claimed as a brain tumor and brain cancer.

2. Entitlement to service connection for epilepsy, originally claimed as a seizure disorder, secondary to a meningioma status post-craniotomy and excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu Hawaii.  Subsequently, jurisdiction was transferred to the RO in Phoenix, Arizona.

In November 2016, the Veteran testified before the undersigned at a Board hearing at the RO (Travel Board).


FINDINGS OF FACT

1. The Veteran has current meningioma that began in service.

2. The post-craniotomy and excision of meningioma was the proximate cause of a current seizure disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for a meningioma status post-craniotomy and excision have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309(a) (2016).

2. The criteria for service connection for epilepsy, secondary to a meningioma status post-craniotomy and excision, have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his meningioma began developing in service and that he continues to experience seizures following a craniotomy and excision of the meningioma.  More specifically, he asserts that shortly after separation he began experiencing twitching, headaches, and sinus problems.  See July 2012 Statement in Support of Claim; January 2014 VA Form 9; hearing transcript.  However, the onset of these symptoms was gradual.  See January 2014 VA Form 9.  As a result, he did not think much of these symptoms.  See July 2012 Statement in Support of Claim.  Moreover, following separation, he did not have health insurance coverage, so he did not follow up on these symptoms.  His symptoms began worsening around March 2010, when he began experiencing partial seizures.  Even then, he did not believe there was a pressing need to seek medical attention.  In fact, it was not until December 2010, following paralysis of his left side, that he sought medical treatment.

According to the Veteran, in December 2010, a 4.5 centimeter (cm) brain tumor was discovered, and doctors at that time attributed his earlier symptomatology to this condition.  That same month, he underwent brain surgery to remove the tumor.  He recalled Dr. S.W., the neurosurgeon who removed the tumor, informing him that it had been present and growing for the past seven years.  Even after his tumor was removed, he continued to suffer from seizures, which persists to the present day.

The Board finds the Veteran's statements to be competent and credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The first documented reference to symptoms of a brain tumor was in a treatment record dated in December 2010.  At that time, the Veteran presented for treatment for numbness of the left upper and lower extremities.  See December 2010 C. Medical Center Emergency Department Record.  He reported a history of similar symptoms over the past three months.  A magnetic resonance imagining study (MRI) of the brain was interpreted as consistent with a meningioma.

In December 2010, Dr. S.W. confirmed that the MRI showed a 4.5 cm right parasagittal meningioma.  As a result, Dr. S.W. indicated an assessment of a large parasagittal meningioma with new onset seizures.  Later that month, the Veteran underwent a right craniotomy for meningioma excision.  See December 2010 TMC Patient Release/Discharge Instructions and Medication Orders.

Following the procedure, the Veteran was referred to the radiation oncology clinic for a consultation.  See January 2011 TMC Chronological Record of Medical Care.  During the consultation, he renewed his complaints of partial seizures, and stated they had been worsening over the past three months.  See February 2011 TMC Chronological Record of Medical Care.  

The oncologist noted there was some remaining tumor growth on the wall of the superior sagittal sinus.  The oncologist recommended radiation therapy.  See February 2011 TMC Chronological Record of Medical Care; see also July 2011 TMC Physician Clinical Report (noted the Veteran was undergoing radiation therapy); March 2012 TMC Physician Clinical Report (noted the Veteran had a history of atypical meningioma status post-resection and radiation).

The evidence of record confirms that even after radiation therapy, the Veteran continued to suffer from seizures.  See generally T.Q. Medical Center Treatment Records.  Upon further study, a June 2012 T.Q. Medical Center Treatment Record indicated a principal diagnosis of "localization-related (focal) (partial) epilepsy and epileptic syndromes with simple partial seizures, with intractable epilepsy" and a secondary diagnosis of malignant meningioma.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 757 (32nd ed.) (2012) (defining epilepsy as any group of syndromes characterized by paroxysmal transient disturbances of the brain function that may be manifested as episodic impairment or loss of consciousness, abnormal motor phenomenal, psychic or sensory disturbances, or perturbation of the autonomic nervous system; a single episode of which is called a seizure).  Of significance, another June 2012 T.Q. Medical Center Treatment Record contained the impression that his seizures likely stemmed from the periphery or bed of a prior tumor resection.

Based on the above, the Board finds the Veteran has sufficiently demonstrated a current disability in the form of a meningioma status post-craniotomy and excision and epilepsy.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

At this juncture, the Board notes that brain tumors are included among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. 
§ 3.303(b), 3.307, and 3.309(a).  Where such a chronic disease has been shown in service, a subsequent manifestation of the same, however remote, will be service connected without evidence of chronicity and continuity, unless it is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Veteran submitted a Brain Science Foundation online article.  According to this article, most meningiomas grow slowly, depending upon the location.  See BRAIN SCIENCE FOUNDATION, www.brainsciencefoundation.org (last visited November 16, 2016).  As a result, a meningioma may be relatively large in size before it becomes symptomatic.  However, the article acknowledged that there was no concrete way to determine how long a specific meningioma has been growing prior to diagnosis.  Further, the article cited seizures, headaches, muscle weakness, confusion, changes in personality, visual disorders, and hearing loss as the symptoms patients with meningioma exhibit.  See June 2012 Buddy Statement from M.L.R. (noted changes in the Veteran's personality during active duty service).

In a February 2017 letter, Dr. S.W. confirmed performing the Veteran's craniotomy and resection in December 2010; and noted that all pertinent medical documentation had been reviewed.  Dr. S.W. stated the meningioma was a sizeable WHO Grade II measuring over 4 cm.  As a result, Dr. S.W. opined the meningioma likely grew over a period between three to five years.  Dr. S.W.'s timeline placed the onset of the meningioma squarely within his period of active duty service. 

Although the Brain Science Foundation article admits there is no definite way to determine how long a specific meningioma had been growing prior to diagnosis, given that the article allows that a meningioma may be relatively large in size before it becomes symptomatic and, more importantly, Dr. S.W.'s estimation that his meningioma likely grew over a period between three to five years based upon personal knowledge of the Veteran's condition, the Board finds the evidence is in favor of a finding that the meningioma began in service.

In light of the above grant, the June 2012 impression that the Veteran's seizures likely stem from the periphery or bed of a prior tumor resection, and there being no other tumor resections of record, the Board finds that service connection for epilepsy, as secondary to a meningioma status post-craniotomy and excision, is appropriate.  See June 2012 T.Q. Medical Center Treatment Record; 38 C.F.R. § 3.310 (service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury).


ORDER

Service connection for a meningioma status post-craniotomy and excision, originally claimed as a brain tumor and brain cancer, is granted.

Service connection for epilepsy, originally claimed as a seizure disorder, secondary to a meningioma status post-craniotomy and excision, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


